internal_revenue_service department of the treasury number release date index numbers washington dc refer reply to cc psi plr-128718-00 date date legend a b c d e f g h i j k family family company foundation state plr-128718-00 serie sec_1 trusts serie sec_2 trusts plr-128718-00 serie sec_3 trusts serie sec_4 trusts year year date dear we received your letter requesting rulings under sec_2036 sec_2038 sec_2041 and sec_2601 plr-128718-00 of the internal_revenue_code this letter responds to your ruling_request in year family created serie sec_1 trusts serie sec_2 trusts serie sec_3 trusts and serie sec_4 trusts collectively trusts a b c d and e collectively grantors created serie sec_1 trusts for each of his or her children grantors created serie sec_2 trusts for each of the grandchildren of f and g the parents of grantors f and g created serie sec_3 trusts and serie sec_4 trusts for grantors trusts were irrevocable at their creation all the trust agreements creating trusts are substantially identical to one another article iv of the trust agreement provides in part that any trustee acting hereunder from time to time whether individual or corporate can be removed at any time by a majority vote of the board_of directors of foundation any successor trustee shall be selected by a majority vote of the board_of directors of foundation provided that there shall be at all times at least one trustee acting hereunder which trustee is an independent_trustee and is not a_related_or_subordinate_party as now defined in sec_672 of the internal_revenue_code of or as defined in any subsequent statute rule or case law relating to the same subject as said sec_672 article vi paragraph of the trust agreement provides in part that if any beneficiary child or issue of the creator of the trust is then living the independent_trustee may in such trustee’s sole discretion pay all or part of the annual net_income of the trust after deduction of the payments provided in article vi paragraph hereof held for such child to or for the benefit of such child for the support maintenance education and general welfare of such child provided however such trustee may accumulate all or part of such income any annual net_income of a_trust not so paid_by the independent_trustee shall become a part of the principal of such trust article vi paragraph of the trust agreement provides in part that if any beneficiary child dies leaving issue such child’s trust estate shall be held for the benefit of such issue on a per stirpes basis with said trust estate being divided into separate and distinct trusts for each such child’s issue in the event any beneficiary child dies leaving no issue that child’s trust estate shall pass into and become a part of the other trusts created hereunder which are then in existence such disposition to be in such manner as if such trust estate had belonged to the creator and the creator originally disposed of same hereunder as a part of such other trust estates article vi paragraph of the trust agreement provides that on the death of the last survivor of issue of f and g in being on the date of execution of this instrument plus an additional twenty-one years all of the trusts created hereunder shall terminate immediately and the assets thereof distributed delivered and paid over to the then living issue of f and g in equal parts per capita whether or not they then are immediate income beneficiaries of the trusts if there are no living issue of f and g the plr-128718-00 remaining trust funds shall be delivered and paid over to foundation in year family and family formed company a state limited banking association for the purpose of rendering trust services company has two classes of shares each of which represent sec_50 of the total voting power of all the company’s outstanding shares initially serie sec_1 trusts of family acquired all of one class of shares series i trusts of family then transferred the shares to a voting_trust that family previously established the thirteen current voting trustees of the voting_trust are all eleven beneficiaries of serie sec_1 trusts a and j an unrelated_person all of the other class of shares are held by family section of the bylaws and participation_agreement of company provides in part that the number of directors of company shall be nine the board_of directors may expand the number of director positions as long as the total number of director positions following such expansion is an odd number the board_of directors may reduce the number of director positions following the occurrence of a vacancy so long as the total number of director positions following such reduction is an odd number notwithstanding the foregoing company shall have not less than five nor more than eleven directors section dollar_figure of the bylaws and participation_agreement of company provides that no officer or director of company shall participate in a decision of company nor be present during any board or committee discussion of or vote on such a decision involving a the exercise of any discretionary power other than investment powers with respect to any trust of which company is a trustee if the officer director or spouse of such officer or director is a grantor of or donor to such trust a current or contingent beneficiary of such trust or a descendant or spouse or former spouse of a descendant of either f or k but this a shall apply only with respect to a_trust a current or contingent beneficiary of which is a descendant or a spouse or former spouse of a descendant of either f or k or b the exercise of any incidence of ownership of any life_insurance_policy insuring the life of such officer or director a director that is subject_to the restrictions of this dollar_figure with respect to a decision of company although absent from at least that part of the meeting shall be deemed plr-128718-00 present for the purpose of determining whether a quorum is present for that part of the meeting the current trustees of trusts a h and i desire to resign as trustees the board_of the trustees of foundation desires to appoint company as the sole trustee of trusts on date the service issued to the board_of the trustees of foundation a private_letter_ruling in which the service concluded that company was not a_related_or_subordinate_party with respect to grantors within the meaning of sec_672 you represent that no additions actual or constructive have been made to trusts after date you have requested the following rulings neither the appointment of company as trustee of trusts nor its exercise of the discretionary powers over income distributions to beneficiaries of trusts will result in the inclusion of any portion of trusts in the respective estates of grantors under sec_2036 or sec_2038 or of the beneficiaries of trusts under sec_2041 the appointment of company as trustee of trusts will not constitute a constructive_addition to trusts under sec_2601 and will not affect the grandfathered status of trusts for purposes of the generation-skipping_transfer gst tax sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death - the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2036 provides in part that for purposes of sec_2036 the retention of the right to vote directly plr-128718-00 or indirectly shares of stock of a controlled_corporation shall be considered to be a retention of the enjoyment of transferred property for purposes of sec_2036 a corporation shall be treated as a controlled_corporation if at any time after the transfer of the property and during the 3-year period ending on the date of the decedent’s death the decedent owned with the application of sec_318 or had the right either alone or in conjunction with any person to vote stock possessing at least percent of the total combined voting power of all classes of stock sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent’s death sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive for purposes of this paragraph the power_of_appointment shall be considered to exist on the date of the decedent’s death even though the exercise of the power is subject_to a precedent giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after its exercise whether or not on or before the date of the decedent’s death notice has been given or the power has been exercised sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that for purposes of the gst tax the term generation- skipping transfer means - a taxable_distribution a taxable_termination and a direct_skip plr-128718-00 sec_2612 provides that for purposes of the gst tax the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest in property held in a_trust unless - a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that for purposes of the gst tax the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that for purposes of the gst tax the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that for purposes of the gst tax the term skip_person means - a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a_trust - a if all interests in such trust are held by skip persons or b if - i there is no person holding an interest in such trust and ii at no time after such transfer may a distribution including distribution on termination be made from such trust to a non-skip_person sec_2613 provides that for purposes of the gst tax the term non-skip_person means any person who is not a skip_person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides in part that the gst tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any plr-128718-00 generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust as defined in sec_2652 in existence on date is considered an irrevocable_trust sec_26_2601-1 provides that a except as provided in paragraph b v b of this section where any portion of a_trust remains in the trust after the post-date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter b the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 is not treated as an addition to a_trust if - such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under paragraph b of this section and in the case of an exercise the power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years plus if necessary a reasonable period of gestation the perpetuities period for purposes of this paragraph b v b the exercise of a power_of_appointment that validly postpones or suspends the vesting absolute ownership or power of alienation of an interest in property for a term of years that will not exceed years measured from the date of creation of the trust will not be considered an exercise that postpones or suspends vesting absolute ownership or the power of alienation beyond the perpetuities period if a power is exercised by creating another power it is deemed to be exercised to whatever extent the second power may be plr-128718-00 exercised c where a_trust described in paragraph b of this section is relieved of any liability properly payable out of the assets of such trust the person or entity who actually satisfies the liability is considered to have made a constructive_addition to the trust in an amount equal to the liability the constructive_addition occurs when the trust is relieved of liability eg when the right of recovery is no longer enforceable based on the information submitted and representations made we conclude that neither the appointment of company as trustee of trusts nor its exercise of the discretionary powers over income distributions to beneficiaries of trusts will result in the inclusion of any portion of trusts in the respective estates of grantors under sec_2036 or sec_2038 or of the beneficiaries of trusts under sec_2041 we further conclude that the appointment of company as the sole trustee of trusts is administrative in nature and therefore will not constitute a constructive_addition to trusts under sec_2601 and will not affect the grandfathered status of trusts for purposes of the gst tax this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect except as specifically ruled herein we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely christine e ellison chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
